               Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 1 of 7




 1       Rudolph A. Telscher, Jr.* (MO Bar No. 41072)
         rudy.telscher@huschblackwell.com
 2       Kara R. Fussner* (MO Bar No. 54656)
         kara.fussner@huschblackwell.com
 3       HUSCH BLACKWELL LLP
         190 Carondelet Plaza, Suite 600
 4       St. Louis, MO 63105
         314-480-1500 Telephone
 5
         Ryan B. Hauer* (IL Bar No. 6320758)
 6       ryan.hauer@huschblackwell.com
         HUSCH BLACKWELL LLP
 7       120 South Riverside Plaza Suite 2200
         Chicago, IL 60606
 8       312-526-1572 Telephone
 9       *admitted pro hac vice
10       Karl Kronenberger (CA Bar No. 226112)
         karl@krinternetlaw.com
11       Jeffrey M. Rosenfeld (CA Bar No. 222187)
         jeff@krinternetlaw.com
12       KRONENBERGER ROSENFELD, LLP
         150 Post Street, Suite 520
13       San Francisco, CA 94108
         415-955-1155 Telephone
14       415-955-1158 Facsimile
15       Attorneys for Defendants Plaintiffs
         BrandTotal, Ltd. and Unimania, Inc.
16

17                                 UNITED STATES DISTRICT COURT
18                               NORTHERN DISTRICT OF CALIFORNIA
19                               SAN FRANCISCO/OAKLAND DIVISION
20        FACEBOOK, INC.,                             Case No.: 3:20-CV-07182-JCS
21                          Plaintiff/Counterclaim    DEFENDANTS’ RESPONSE TO
                            Defendant,                PLAINTIFF’S ADMISTRATIVE
22        v.                                          MOTION TO SET BRIEFING
                                                      SCHEDULE
23        BRANDTOTAL, LTD. and
          UNIMANIA, INC.,
24
                            Defendants/Counterclaim
25                          Plaintiffs.
26

27

28
          Defendants’ Response to Administrative
                                                                        Case No. 3:20-CV-07182-JCS
          Motion to Set Briefing Schedule
     HB: 4816-9073-7871.3
        Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 2 of 7




 1           Facebook admits in its Complaint that it took actions that have effectively shut down the

 2   business of Defendants/Counterclaim Plaintiffs BrandTotal, Ltd. and Unimania, Inc. (collectively,

 3   “BrandTotal”). As BrandTotal discussed with Facebook, Facebook’s request to have until Friday

 4   to respond is not reasonable given the circumstances, and that the parties should explain the

 5   situation to the Court so that it can set the schedule. If the Court requires a TRO response from

 6   Facebook prior to hearing the TRO, BrandTotal respectfully asks that it be due Monday. There are

 7   several critical factors that are likely to bear on the Court’s assessment.

 8                     Facebook Has Nothing to Lose if Temporary Relief Is Granted

 9           With user consent, BrandTotal has been collecting and aggregating advertising data since

10   2016, including since 2018 through its UpVoice extension, yet Facebook’s complaint does not

11   identify any negative fallout to Facebook, or anyone else. As the TRO sets forth, and will not be

12   repeated herein, BrandTotal is effectively out of business and experiencing serious harm as each

13   day passes. Because time is of the essence to only BrandTotal, this militates in favor of a rapid

14   briefing schedule.

15     Facebook Never Contacted BrandTotal Prior to Putting It Out of Business and Filing the
            Lawsuit, and BrandTotal Responded Very Quickly In Assessing the Situation
16           While Facebook claims in its motion that BrandTotal waited until October 8th to tell
17   Facebook about its need for a TRO, Facebook never contacted BrandTotal prior to the lawsuit to
18   raise any concerns. The first BrandTotal learned of this lawsuit was from the media after Facebook
19   filed its original complaint in California Superior Court. Had Facebook acted in reasonably by
20   discussing the situation with BrandTotal first, BrandTotal would have been up to speed on the
21   issues when the Superior Court complaint was filed. Thus, BrandTotal needing one week to get up
22   to speed and then immediately contacting Facebook about TRO proceedings was reasonable, and
23   does not, as Facebook suggests, militate in favor of granting it more time to respond.
24                          Facebook Caused the TRO Proceedings to Be Delayed
25           Facebook’s actions reflect a deliberate strategy to delay TRO proceedings. First, Facebook
26   indicated that it wished to discuss settlement, and BrandTotal indicated early on in such
27   discussions that at a minimum, Facebook’s actions that caused BrandTotal’s UpVoice program to
28
      Defendants’ Response to Administrative
      Motion to Set Briefing Schedule
                                                   1                         Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 3 of 7




 1   be shut down, had to be reversed, whether by TRO or settlement – else it would go out of business

 2   in short order. Facebook indicated that it could not focus on TRO briefing and settlement at the

 3   same time, and insisted that to meet with BrandTotal to discuss settlement, BrandTotal would have

 4   to delay seeking a TRO until Friday, October 16th. Although BrandTotal told Facebook that it

 5   wanted to move for a TRO on Tuesday, October 13th, it realized that a settlement could be a more

 6   efficient resolution and agreed to the delay. These discussions are reflected in emails.

 7           Despite BrandTotal requesting a settlement meeting on either Monday, October 12th or

 8   Tuesday October 13th, Facebook indicated the first it could meet was Wednesday, October 14th.

 9   The settlement meeting occurred, but Facebook representatives stated at the settlement meeting,

10   and never before, that they had no settlement authority to allow BrandTotal to have access to the

11   data it needed to run its business. Had BrandTotal known this in advance, it obviously would not

12   have agreed to delay having the TRO heard until Friday, October 16th.

13           Also of note is that per the agreement to delay to October 16th, and per Superior Court

14   procedure, BrandTotal had to first send formal notice of the TRO relief it sought on Wednesday

15   morning (10:00 am), and then per the court clerk file its TRO moving papers by 12:00 pm

16   Thursday, October 15th in order to have the TRO decided on Friday, October 16th. Facebook never

17   objected to this procedure or the time it would have with BrandTotal’s brief. While it claims it now

18   needs seven days, it never made that demand prior to new counsel, Wilmer Hale, entering. And,

19   but for Facebook’s actions below, it would have had BrandTotal’s TRO brief a day-and-a-half

20   earlier on October 15th.

21   Facebook Causes Further Delay by Dismissing the Original State Court Complaint in Favor
     of a Federal Complaint with Several New Causes of Action with No Notice to BrandTotal
22           Despite Facebook knowing that BrandTotal would file a TRO in state court as of October
23   8th, and despite BrandTotal serving formal notice of the TRO per state rules on October 14th as
24   stated above, Facebook never informed BrandTotal at any time prior to Wednesday evening the
25   14th that it intended to dismiss its Superior Court complaint, and that it intended to file a federal
26   complaint with several new causes of action. Indeed, the Superior Court case had only one liability
27   cause for breach of contract.
28
      Defendants’ Response to Administrative
      Motion to Set Briefing Schedule
                                                    2                         Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 4 of 7




 1           On the evening of Wednesday, October 14th, and after the settlement meeting, Facebook for

 2   the first time told BrandTotal that it was dismissing the Superior Court complaint and was filing in

 3   this District. As the Court can imagine, BrandTotal had a TRO ready to be filed the next morning

 4   in Superior Court, and while plenty of the work was usable for the federal TRO, there was

 5   substantial waste. Facebook readily could have forecasted its federal complaint earlier in the week,

 6   and it is clear it had the plan well before Wednesday, given the additional causes of action.

 7   Notwithstanding that Facebook filed the new federal complaint with several new causes of action,

 8   BrandTotal worked around the clock to get the revised TRO on file by yesterday, early evening.

 9   The notion that BrandTotal somehow delayed this filing is unfounded.

10                          A TRO in BrandTotal’s Favor Still Requires Action
                          by Google, Which Will Likely Delay Relief Even Further
11
             Critically, even if this Court grants the emergency relief requested, and BrandTotal
12
     desperately hopes it does, this only means the Court will be ordering Facebook to contact Google
13
     to withdraw its request to have UpVoice taken down, which Facebook admits it did to get UpVoice
14
     taken down. But, this is not a light switch. There is no telling how quickly Google will respond.
15
     That too, could take several days or even a week. Indeed, if Google does not respond, BrandTotal
16
     may have to file an action to seek a TRO against Google. As the Court can hopefully appreciate,
17
     BrandTotal is in a very difficult predicament. Indeed, there is virtually no chance a court would
18
     enter a injunction ordering Google to reinitiate BrandTotal’s UpVoice program until this Court
19
     rules that Facebook’s complaint against BrandTotal is likely to fail, else Google would defend the
20
     action by simply saying it is bound by Facebook’s allegations of wrongdoing.
21
                                                  Summary
22
             Given the foregoing, BrandTotal leaves it to the Court to decide what is fair. But,
23
     BrandTotal believes Facebook’s request for a week to respond is too long given: (1) the dire
24
     circumstances facing BrandTotal; (2) Facebook’s conduct in delaying matters, and; (3) the fact
25
     that, as the largest social network in the world, Facebook has near unlimited resources. Further, a
26
     more rapid schedule is consistent with the parties’ agreement regarding BrandTotal’s Superior
27
     Court TRO that would have been heard yesterday. Per that agreement Facebook would have had
28
      Defendants’ Response to Administrative
      Motion to Set Briefing Schedule
                                                  3                         Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 5 of 7




 1   only approximately one day with BrandTotal’s brief before a hearing. The likely reason Facebook

 2   agreed to that schedule is because Facebook has literally nothing to lose if BrandTotal’s

 3   deidentified (not personal) data stream is turned back on as a matter of temporary relief. Facebook

 4   should not be able to file a new complaint without notice to BrandTotal, switch law firms (or add a

 5   new lead counsel firm) and then back out on the deal it struck, especially given the harm accruing

 6   to BrandTotal with each passing day. Further, in discussions with Facebook’s new firm, it

 7   conceded that it would be working all weekend on its response. While normally, as a matter of

 8   civility, that is not expected of an opponent, here, Facebook effectively put a company out of

 9   business with no notice, and then took further actions to delay the TRO. Therefore, to the extent

10   the Court requires a response to the TRO from Facebook, BrandTotal respectfully requests the

11   Court set the response to be due Monday, October 19th.

12
      Date: October 17, 2020                          Respectfully submitted,
13

14                                                    By: /s/ Rudolph A. Telscher, Jr.

15                                                    Rudolph A. Telscher, Jr.*
                                                      rudy.telscher@huschblackwell.com
16                                                    Kara R. Fussner*
                                                      kara.fussner@huschblackwell.com
17
                                                      HUSCH BLACKWELL LLP
18                                                    190 Carondelet Plaza, Suite 600
                                                      St. Louis, MO 63105
19                                                    314-480-1500 Telephone

20                                                    Ryan B. Hauer*
                                                      ryan.hauer@huschblackwell.com
21
                                                      HUSCH BLACKWELL LLP
22                                                    120 South Riverside Plaza Suite 2200
                                                      Chicago, IL 60606
23                                                    312-526-1572 Telephone
                                                      *admitted pro hac vice
24
                                                      William E. Corum (to be admitted pro hac vice)
25                                                    william.corum@huschblackwell.com
                                                      HUSCH BLACKWELL LLP
26
                                                      4800 Main Street, Ste. 1000
27                                                    Kansas City, MO 64112
                                                      816-983-8000 Telephone
28
      Defendants’ Response to Administrative
      Motion to Set Briefing Schedule
                                                  4                          Case No. 3:20-CV-07182-JCS
       Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 6 of 7



                                                  David Stauss (to be admitted pro hac vice)
 1                                                david.stauss@huschblackwell.com
                                                  HUSCH BLACKWELL LLP
 2                                                180 1 Wewatta Street, Suite 1000
 3                                                Denver, CO 80202
                                                  303-749-7200 Telephone
 4
                                                  Karl Kronenberger (CA Bar No. 226112)
 5                                                karl@krinternetlaw.com
                                                  Jeffrey M. Rosenfeld (CA Bar No. 222187)
 6                                                jeff@krinternetlaw.com
                                                  KRONENBERGER ROSENFELD, LLP
 7                                                150 Post Street, Suite 520
                                                  San Francisco, CA 94108
 8                                                415-955-1155 Telephone
                                                  415-955-1158 Facsimile
 9
                                                  Attorneys for Defendants BrandTotal, Ltd. and
10                                                Unimania, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Defendants’ Response to Administrative
     Motion to Set Briefing Schedule
                                              5                         Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 29 Filed 10/17/20 Page 7 of 7



                                     CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on this 17th day of October, 2020, I caused the foregoing to be filed
 3   electronically with the Clerk of Court and to be served via the Court’s Electronic Filing System
 4   upon all counsel of record, and to be served via email on all counsel of record at the following:
 5
     WILMER CUTLER PICKERING
 6   HALE AND DORR LLP
     Sonal N. Mehta (SBN 222086)
 7   sonal.mehta@wilmerhale.com
     2600 El Camino Real, Suite 400
 8   Palo Alto, CA 94306 USA
 9   Telephone: 650 600 5051

10   HUNTON ANDREWS KURTH LLP
     Ann Marie Mortimer (State Bar No. 169077)
11   amortimer@HuntonAK.com
     Jason J. Kim (State Bar No. 221476)
12   kimj@HuntonAK.com
13   Jeff R. R. Nelson (State Bar No. 301546)
     jnelson@HuntonAK.com
14   550 South Hope Street, Suite 2000
     Los Angeles, California 90071-2627
15   Telephone: (213) 532-2000
     Facsimile: (213) 532-2020
16

17   Attorneys for Plaintiff/Counterclaim Defendant
     Facebook, Inc.
18

19                                                         /s/ Rudolph A. Telscher, Jr.
20

21

22

23

24

25

26

27

28
      Defendants’ Response to Administrative
      Motion to Set Briefing Schedule
                                                   6                         Case No. 3:20-CV-07182-JCS
